DETAILED ACTION
The communication dated 1/30/2020 has been entered and fully considered.
Claims 1-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the mounting glass" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 17-20, 22, 24-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. U.S. Publication 2018/0195226 (henceforth referred to as Kwon).
As for claim 1, Kwon teaches a laundry treating apparatus (paragraph [0036]; Fig. 1: part 1), comprising: a body (paragraph [0036]; Fig. 1: part 20), equivalent to the claimed main body, having a front panel with a laundry inlet (paragraph [0036]; Fig. 1: part 20a), equivalent to the claimed laundry inlet port, and configured to receive laundry loaded through laundry inlet 20a (paragraph [0036]; Fig. 1); and a door (paragraph [0036]; Fig. 1: part 10) rotatably coupled to the front panel to open and close laundry inlet 20a (paragraph [0036]; Fig. 1), wherein door 10 comprises: a door frame (paragraph [0047]; Fig. 2A: part 110), equivalent to the claimed outer frame, provided with a first opening portion (paragraph [0051]; Fig. 3: part 110a), equivalent to the claimed opening, and facing an outside of body 20 (Figs. 1-3); a door cover (paragraph [0047]; Fig. 3: part 140), equivalent to the claimed front glass, coupled to a front surface of door frame 110 to cover first opening portion 110a (paragraph [0047]; Figs. 1-3); a door window (paragraph [0047]; Fig. 2A: part 120), equivalent to the claimed inner frame, coupled to a rear surface of door frame 110 and facing an inside of body 20 (paragraph [0047]; Figs. 1-3); and an outer frame (paragraph [0049]; Fig. 3: part 111), equivalent to the claimed mounting guide, that protrudes from an outer circumference of door frame 110 to surround an outer circumferential surface of door cover 140, wherein the outer circumferential surface of door cover 140 includes a first curved portion provided at a front side thereof in a thickness direction and a straight portion that extends toward a rear side from the first curved portion, and wherein outer frame 111 covers at least a portion of the straight portion (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 2, Kwon further teaches that outer frame 111 covers the entire straight portion (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 4, Kwon further teaches that the outer circumferential surface of door cover 140 further comprises a second curved portion that extends symmetrically with the first curved portion toward the rear side thereof in the thickness direction of door cover 140 from the straight portion, wherein the first curved portion is positioned outside of outer frame 111, and wherein the straight portion and the second curved portion are positioned in and covered by outer frame 111 (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 6, Kwon further teaches that each of door frame 110 and door window 120 has a circular ring shape (Figs. 1-3).
As for claims 7, 26, and 31, Kwon further teaches that door cover 140 has a disc shape, front and rear surfaces of which are respectively flat (Figs. 1-3).
As for claims 8, 27, and 32, Kwon further teaches that door cover 140 is made of a glass material (paragraph [0056]).
As for claim 17, Kwon further teaches that door frame 110 further comprises an extension portion that extends from outer frame 111 to surround an outer circumference of door window 120 (Figs. 1-3).
As for claim 18, Kwon further teaches that the extension portion has a circular curved shape that increases in diameter from outer frame 111 toward door window 120 (Figs. 1-3).
As for claim 19, Kwon further teaches a door window, an outermost portion of which is mounted between an inner end of door frame 110 and an inner end of door window 120 to cover an opening in door window 120 (paragraph [0047]; Fig. 3).
As for claim 20, Kwon further teaches that an inner surface of outer frame 111 that surrounds door cover 140 is disposed in parallel to an outer circumferential surface of door cover 140 in a thickness direction of door cover 140 (Figs. 1-3).
As for claim 22, Kwon teaches a laundry treating apparatus (paragraph [0036]; Fig. 1: part 1), comprising: a body (paragraph [0036]; Fig. 1: part 20), equivalent to the claimed main body, having a front panel with a laundry inlet (paragraph [0036]; Fig. 1: part 20a), equivalent to the claimed laundry inlet port, and configured to receive laundry loaded through laundry inlet 20a (paragraph [0036]; Fig. 1); and a door (paragraph [0036]; Fig. 1: part 10) rotatably coupled to the front panel to open and close laundry inlet 20a (paragraph [0036]; Fig. 1), wherein door 10 comprises: a door frame (paragraph [0047]; Fig. 2A: part 110), equivalent to the claimed outer frame, provided with a first opening portion (paragraph [0051]; Fig. 3: part 110a), equivalent to the claimed opening, and facing an outside of body 20 (Figs. 1-3); a door cover (paragraph [0047]; Fig. 3: part 140), equivalent to the claimed front glass, coupled to a front surface of door frame 110 to cover first opening portion 110a (paragraph [0047]; Figs. 1-3); a door window (paragraph [0047]; Fig. 2A: part 120), equivalent to the claimed inner frame, coupled to a rear surface of door frame 110 and facing an inside of body 20 (paragraph [0047]; Figs. 1-3); and an outer frame (paragraph [0049]; Fig. 3: part 111), equivalent to the claimed mounting guide, that protrudes from an outer circumference of door frame 110 to surround an outer circumferential surface of door cover 140, wherein when door cover 140 is seated in outer frame 111 a first curved portion provided at a front side of the outer circumferential surface of the mounting glass extends outward from outer frame 111 in a thickness direction while the rest of the outer circumferential surface of the mounting glass is covered by outer frame 111 (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 24, Kwon further teaches that the outer circumferential surface of door cover 140 further comprises a straight portion, and a second curved portion that extends symmetrically with the first curved portion toward a rear side thereof in the thickness direction of door cover 140 from the straight portion (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 25, Kwon further teaches that the outer circumferential surface of outer frame 111 covers the entire straight portion (paragraphs [0049]-[0060]; Figs. 1-3).
As for claim 28, Kwon further teaches that an inner surface of outer frame 111 that surrounds door cover 140 is disposed in parallel to an outer circumferential surface of door cover 140 in a thickness direction of door cover 140 (Figs. 1-3).
As for claim 29, Kwon teaches a laundry treating apparatus (paragraph [0036]; Fig. 1: part 1), comprising: a body (paragraph [0036]; Fig. 1: part 20), equivalent to the claimed main body, having a front panel with a laundry inlet (paragraph [0036]; Fig. 1: part 20a), equivalent to the claimed laundry inlet port, and configured to receive laundry loaded through laundry inlet 20a (paragraph [0036]; Fig. 1); and a door (paragraph [0036]; Fig. 1: part 10) rotatably coupled to the front panel to open and close laundry inlet 20a (paragraph [0036]; Fig. 1), wherein door 10 comprises: a door frame (paragraph [0047]; Fig. 2A: part 110), equivalent to the claimed outer frame, provided with a first opening portion (paragraph [0051]; Fig. 3: part 110a), equivalent to the claimed opening, and facing an outside of body 20 (Figs. 1-3); a door cover (paragraph [0047]; Fig. 3: part 140), equivalent to the claimed front glass, coupled to a front surface of door frame 110 to cover first opening portion 110a (paragraph [0047]; Figs. 1-3); a door window (paragraph [0047]; Fig. 2A: part 120), equivalent to the claimed inner frame, coupled to a rear surface of door frame 110 and facing an inside of body 20 (paragraph [0047]; Figs. 1-3); and an outer frame (paragraph [0049]; Fig. 3: part 111), equivalent to the claimed mounting guide, that protrudes from an outer circumference of door frame 110 to surround and support a first portion of an outer circumferential surface of door cover 140, wherein a second portion of the outer circumferential surface of door cover 140 is curved and extends outward from outer frame 111 such that it is not covered by outer frame 111 (paragraphs [0049]-[0060]; Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. U.S. Publication 2018/0195226 (henceforth referred to as Kwon).
Kwon teaches the features as per above.
As for claims 3, 23, and 30, Kwon differs from the instant claims in failing to teach that outer frame 111 has a ring shape and covers at least two thirds of a thickness of door cover 140. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 5, Kwon differs from the instant claims in failing to teach that a thickness of outer frame 111 increases in a frontward-rearward direction of door cover 140. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Allowable Subject Matter
Claims 9-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711